STATE OF LOUISIANA

                 COURT OF APPEAL, FIRST CIRCUIT

STATE      OF    LOUISIANA                                                NO.        2022   KW   0352

VERSUS


JEREMY      SCOTT       NAQUIN                                                JULY     18,       2022




In   Re:          State     of      Louisiana,       applying     for     supervisory            writs,

                  22nd     Judicial     District        Court,    Parish        of    St.    Tammany,
                  No.    4450- F- 2020.




BEFORE:           HOLDRIDGE,        PENZATO,     AND    LANIER,   JJ.


        WRIT      DENIED.


                                                  AHP

                                                  WIL


        Holdridge,          J.,     concurs    and     would   deny     the   writ      application

as   moot.




COURT      OF    APPEAL,       FIRST   CIRCUIT




            i.
        DEPUTY      CLERK      OF   COURT
                  FOR    THE   COURT